            Case 1:21-cr-00112-CJN Document 12 Filed 02/17/21 Page 1 of 3




                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA

                                                :
UNITED STATES OF AMERICA                        :        Criminal No.: 21-CR-112 (CJN)
                                                :
              v.                                :
                                                :
DAVID C. MISH, JR.,                             :
                                                :
                          Defendant.            :


       GOVERNMENT’S MOTION FOR STATUS HEARING AND EXCLUSION
               OF TIME UNDER THE SPEEDY TRIAL ACT

       The United States, by and through its attorney, the United States Attorney for the District

of Columbia, hereby respectfully requests this Court to schedule a status hearing and exclude the

time until that hearing from the calculation of time before which this matter must be brought to

trial under the Speedy Trial Act. As grounds for this motion, the United States relies on the

following points and authorities:

       1.          On January 15, 2021, the defendant was arrested and had an initial appearance in

the United States District Court for the Eastern District of Wisconsin. The government did not

seek the defendant’s detention, and he was released.

       2.          On January 22, 2021, an initial appearance was held before Magistrate Judge

Harvey in the United States District Court for the District of Columbia. A preliminary hearing

was scheduled for February 12, 2021. The time between January 22, 2021 and February 12, 2021

was excluded from calculation under the Speedy trial Act.

       3.          On February 11, 2021, the government filed an Information charging the defendant

with 18 U.S.C. § 1752(a)(1) (Entering and Remaining in a Restricted Building); 18 U.S.C. §

                                                    1
            Case 1:21-cr-00112-CJN Document 12 Filed 02/17/21 Page 2 of 3




1752(a)(2) (Disorderly and Disruptive Conduct in a Restricted Building); 40 U.S.C. §

5104(e)(2)(D) (Violent Entry and Disorderly Conduct in a Capitol Building); and 40 U.S.C. §

5104(e)(2)(G) (Parading, Demonstrating, or Picketing in a Capitol Building).

       4.      After the filing of the Information, the magistrate case number of 21-mj-64 was

merged into Criminal Case No. 21-112, which was set before this Court.

       5.      No future date is currently set in the case. Accordingly, the government requests

that a status hearing be set. Undersigned counsel e-mailed defense counsel on the evening of

February 16, 2021, asking his position on the request for a status hearing and proposing a date the

week of March 15, 2021. As of the time of this filing, no response has been received.

       6.      The government further requests that the Court make a finding that it is in the

interests of justice that the time until the next status date be excluded from the Speedy Trial Act

calculation, to allow additional time for the government to coordinate its discovery process for

cases arising from the riot at the United States Capitol on January 6, 2021, and to provide the

defense with at least informal discovery. 1 Counsel for the defendant informed undersigned

counsel that the defense takes no position on the request to exclude time from the Speedy Trial

Act calculation.



       WHEREFORE, for the foregoing reasons, the United States respectfully requests that this

Court enter an Order setting a future status hearing date and excluding from computation under

the Speedy Trial Act the days until the next hearing in this case.



1
 It is the government’s understanding that Standing Order No. 20-93, issued by Chief Judge
Howell on December 17, 2020, also excludes time from the Speedy Trial Act in this case through
March 15, 2021.

                                                 2
         Case 1:21-cr-00112-CJN Document 12 Filed 02/17/21 Page 3 of 3




                                          Respectfully submitted,


                                          MICHAEL R. SHERWIN
                                          UNITED STATES ATTORNEY
                                          D.C. Bar No. 4444188

                                           /s/ Christine M. Macey_______________________
                                          CHRISTINE M. MACEY
                                          Assistant United States Attorney
                                          D.C. Bar No. 1010730
                                          Fraud Section
                                          555 4th Street, NW, Room 5243
                                          Washington, DC 20530
                                          (202) 252-7058
                                          Christine.Macey@usdoj.gov

Dated: February 17, 2021




                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that I served a copy of the foregoing motion via electronic filing
upon counsel for Defendant Mish, Tony Miles, Esq., on this 17th day of February, 2021.

                                          /s/ Christine Macey_____________
                                          CHRISTINE MACEY
                                          Assistant United States Attorney




                                             3
